DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 04/20/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koster et al (US 10,009,251; hereinafter Koster).
Regarding claim 1, Koster discloses a resource management system (abstract; fig. 1) comprising:
a machine-readable medium storing executable instructions (col. 7, lines 40 – 64; col. 11, lines 9 - 18); and
a processing resource coupled to the machine-readable medium to execute the instructions (col. 7, lines 40 – 64; col. 11, lines 9 - 18) to:
receive data related to a performance parameter corresponding to a plurality of computing resources deployed on a plurality of host-computing nodes (col. 2, line 64 through col. 3, line 19, col. 5, lines 4 - 23; Koster discloses that the tuples may be assigned to particular flow paths without taking into account the performance characteristics of that flow path, resulting in unbalanced resource loads for different containers (e.g., some containers may be idle while others are associated with congestion and slowdown) ), wherein the performance parameter is associated with one or both of: communication between computing resources of the plurality of computing resources, or communication of the plurality of computing resources with a network device, wherein the network device is accessible by the plurality of computing resources (col. 8, lines 28 – 48, col. 9, lines 42 - 55; Koster discloses that the communications network 420 may include one or more servers, networks, or databases, and may use a particular communication protocol to transfer data between the compute nodes 410A-410D. A compiler system 402 may be communicatively coupled with the management system 405 and the compute nodes 410 either directly or via the communications network 420); 
determine, for a computing resource of the plurality of computing resources, a candidate host-computing node from the plurality of host-computing nodes based on the data related to the performance parameter (col. 4, lines 46 – 57, col. 14, lines 11 – 23; Koster discloses that when a job is submitted to the streams run-time, the platform scheduler processes the placement constraints on the processing elements, and then determines (the best) one of these candidates host for (all) the processing elements in that job); and 
redeploy the computing resource on the candidate host-computing node (col. 4, lines 46 – 57; Koster discloses that  the platform scheduler schedules them for execution on the decided host).
	Regarding claim 2, Koster discloses the resource management system of claim 1, wherein the processing resource executes the instructions to:
deploy a monitoring resource on each of the plurality of host-computing nodes to monitor computing resources on the each of the plurality of host- computing nodes to generate data related to the performance parameter (col. 14, lines 50 – 62; Koster discloses that the set of containers may be associated with a set of control group data defining performance characteristics for individual containers of the set of containers.); and
receive the data related to the performance parameter from the monitoring resource (col. 14, lines 63 - 67; Koster discloses that leveraging control group data management with respect to a set of containers in a stream computing environment may be associated with benefits including load-balancing efficiency, flexibility, and stream computing performance. The method 900 may begin at block 901).
Regarding claim 3, Koster discloses the resource management system of claim 1, wherein the machine- readable medium further comprises a performance data repository and, and wherein the processing resource executes the instructions to update the performance data repository with the data related to the performance parameter received from the plurality of host-computing nodes (col. 3, lines 33 - 58).
	Regarding claim 4, Koster discloses the resource management system of claim 3, wherein the machine- readable medium further comprises a machine-learning model, and wherein the processing resource executes the instructions to generate a redeployment recommendation corresponding to the computing resource, using the machine-learning model, based on the data related to the performance parameter (col. 9, lines 10 – 28, col. 16, lines 16 - 36; Koster discloses that service level management provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA), wherein the computing resource is redeployed based on the redeployment recommendation (col. 14, lines 11 - 23).
	Regarding claim 5, Koster discloses the resource management system of claim 1, wherein the plurality of computing resources comprises a virtual machine, a container, or a pod (col. 5, lines 31 – 39, col. 5, lines 4 - 23).
	Regarding claim 6, Koster discloses the resource management system of claim 1, wherein the performance parameter associated with the communication between the computing resources comprises a communication frequency among the computing resources of the plurality of computing resources, a network latency between the computing resources, or both (col. 17, lines 5 - 61).
	Regarding claim 7, Koster discloses the resource management system of claim 1, wherein the performance parameter associated with the communication of the plurality of computing resources with the network device comprises a number of access requests to the network device, a network latency between the plurality of computing resources and the network device, or both (col. 5, line 31 through col. 6, line 13, col. 7, lines 10 – 22; col. 17, lines 5 - 61).
	Regarding claim 8, Koster discloses the resource management system of claim 1, wherein the network device is a storage system (col. 7, lines 10 - 22).
	Regarding claim 9, Koster discloses a method comprising: 
receiving, by a resource management system, data related to a performance parameter corresponding to a plurality of computing resources deployed on a plurality of host-computing nodes (col. 2, line 64 through col. 3, line 19, col. 5, lines 4 - 23; Koster discloses that the tuples may be assigned to particular flow paths without taking into account the performance characteristics of that flow path, resulting in unbalanced resource loads for different containers (e.g., some containers may be idle while others are associated with congestion and slowdown)), wherein the performance parameter is associated with one or both of: communication between computing resources of the plurality of computing resources, or communication of the plurality of computing resources with a network device, wherein the network device is accessible by the plurality of computing resources (col. 8, lines 28 – 48, col. 9, lines 42 - 55; Koster discloses that the communications network 420 may include one or more servers, networks, or databases, and may use a particular communication protocol to transfer data between the compute nodes 410A-410D. A compiler system 402 may be communicatively coupled with the management system 405 and the compute nodes 410 either directly or via the communications network 420);
for a computing resource of the plurality of computing resources, determining, by the resource management system, a candidate host-computing node from the plurality of host-computing nodes based on the data related to the performance parameter (col. 4, lines 46 – 57, col. 14, lines 11 – 23; Koster discloses that when a job is submitted to the streams run-time, the platform scheduler processes the placement constraints on the processing elements, and then determines (the best) one of these candidates host for (all) the processing elements in that job); and
redeploying, by the resource management system, the computing resource on the candidate host-computing node (col. 4, lines 46 – 57; Koster discloses that  the platform scheduler schedules them for execution on the decided host).
Regarding claim 10, Koster discloses the method of claim 9, further comprising deploying a monitoring resource on each of the plurality of host-computing nodes to monitor computing resources on the each of the plurality of host-computing nodes to generate the data related to the performance parameter (col. 14, lines 50 – 62; Koster discloses that the set of containers may be associated with a set of control group data defining performance characteristics for individual containers of the set of containers.).
Regarding claim 11, Koster discloses the method of claim 10, wherein the monitoring resource comprises a computing resource, a container, or an application (col. 5, lines 31 – 39, col. 5, lines 4 - 23).
Regarding claim 12, Koster discloses the method of claim 9, further comprising:
updating, by the resource management system, a performance data repository with the data related to the performance parameter received from the plurality of host-computing nodes (col. 3, lines 33 - 58); and
generating a redeployment recommendation, by the resource management system, for the computing resource based on the data related to the performance parameter using a machine-learning model, wherein the redeployment recommendation comprises information of the candidate host-computing node on which the computing resource is to be redeployed, and wherein the computing resource is redeployed on the candidate host-computing node based on the redeployment recommendation (col. 9, lines 10 – 28, col. 16, lines 16 - 36; Koster discloses that service level management provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA), wherein the computing resource is redeployed based on the redeployment recommendation (col. 14, lines 11 - 23).
Regarding claim 13, Koster discloses the method of claim 12, further comprising training the machine-learning model using the data related to the performance parameter stored in the performance data repository (col. 3, lines 33 - 58).
Regarding claim 14, Koster discloses the method of claim 12, wherein generating the redeployment recommendation comprises:
for each of the plurality of computing resources, determining a node affinity metric corresponding to each of the plurality of host-computing nodes using the machine-learning model based on the data related to the performance parameter (col. 4, lines 46 - 57); and
for the computing resource, identifying a host-computing node from the plurality of host computing nodes as the candidate host-computing node based on the node affinity metric of the computing resource corresponding to each of the plurality of host-computing nodes (col. 4, lines 46 – 57, col. 20, lines 25 - 64).
Regarding claim 15, Koster discloses the method of claim 9, wherein the performance parameter associated with the communication between the computing resources comprises a communication frequency between the computing resources, a network latency between the computing resources, or both, and wherein the performance parameter associated with the communication of the plurality of computing resources with the network device comprises a number of access requests to the network device, a network latency between the plurality of computing resources and the network device, or both (col. 5, line 31 through col. 6, line 13, col. 7, lines 10 – 22; col. 17, lines 5 - 61).
Regarding claim 16, Koster discloses the method of claim 9, wherein the plurality of host-computing nodes is arranged in a plurality of clusters, wherein the computing resource is hosted on a first cluster of the plurality of clusters, wherein the candidate host-computing node for the computing resource is identified from the first cluster or from a second cluster of the plurality of clusters (fig. 8; col. 13, lines 29 – 43, col. 14, lines 11 - 23).
Regarding claim 17, Koster discloses a non-transitory machine-readable medium storing instructions executable by a processing resource, the instructions comprising:
instructions to receive data related to a performance parameter corresponding to a plurality of computing resources deployed on a plurality of host- computing nodes (col. 2, line 64 through col. 3, line 19, col. 5, lines 4 - 23; Koster discloses that the tuples may be assigned to particular flow paths without taking into account the performance characteristics of that flow path, resulting in unbalanced resource loads for different containers (e.g., some containers may be idle while others are associated with congestion and slowdown)), wherein the performance parameter is associated with one or both of: communication between computing resources of the plurality of computing resources, or communication of the plurality of computing resources with a network device, wherein the network device is accessible by the plurality of computing resources (col. 8, lines 28 – 48, col. 9, lines 42 - 55; Koster discloses that the communications network 420 may include one or more servers, networks, or databases, and may use a particular communication protocol to transfer data between the compute nodes 410A-410D. A compiler system 402 may be communicatively coupled with the management system 405 and the compute nodes 410 either directly or via the communications network 420);
instructions to determine, for a computing resource of the plurality of computing resources, a candidate host-computing node from the plurality of host- computing nodes based on the data related to the performance parameter (col. 4, lines 46 – 57, col. 14, lines 11 – 23; Koster discloses that when a job is submitted to the streams run-time, the platform scheduler processes the placement constraints on the processing elements, and then determines (the best) one of these candidates host for (all) the processing elements in that job); and
instructions to redeploy the computing resource on the candidate host-computing node (col. 4, lines 46 – 57; Koster discloses that  the platform scheduler schedules them for execution on the decided host).
Regarding claim 18, Koster discloses the non-transitory machine-readable medium of claim 17, further comprising instructions to deploy a monitoring resource on each of the plurality of host-computing nodes to monitor the computing resources on respective host- computing nodes to generate data related to the performance parameter (col. 14, lines 50 – 62; Koster discloses that the set of containers may be associated with a set of control group data defining performance characteristics for individual containers of the set of containers.).
	Regarding claim 19, Koster discloses the non-transitory machine-readable medium of claim 17, further comprising instructions to:
update a performance data repository with the data related to the performance parameter received from the plurality of host-computing nodes (col. 3, lines 33 - 58); and
generate a redeployment recommendation for the computing resource based on the data related to the performance parameter using a machine-learning model, wherein the redeployment recommendation comprises information of the candidate host-computing node on which the computing resource is to be redeployed, and wherein the computing resource is redeployed on the candidate host-computing node based on the redeployment recommendation (col. 9, lines 10 – 28, col. 16, lines 16 - 36; Koster discloses that service level management provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA), wherein the computing resource is redeployed based on the redeployment recommendation (col. 14, lines 11 - 23).
Regarding claim 20, Koster discloses the non-transitory machine-readable medium of claim 19, wherein the instructions to generate the redeployment recommendation further comprises instructions to:
for each of the plurality of computing resource, determine a node affinity metric corresponding to each of the plurality of host-computing nodes using the machine-learning model based on the data related to the performance parameter (col. 4, lines 46 - 57); and
for the computing resource, identify a host-computing node from the plurality of host-computing nodes as the candidate host-computing node based on the node affinity metric of the computing resource corresponding to each of the plurality of host-computing nodes (col. 4, lines 46 – 57, col. 20, lines 25 - 64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Souhrada et al (US 20210208919) discloses a workload scheduling with localized virtual network resources.
Chinnam et al (US 10,754,696) discloses a scale out capacity load-balancing for back-up appliances.
Zhao et al (US 20190312772) discloses a topology-aware provisioning of hardware accelerator resources in a distributed environment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/              Primary Examiner, Art Unit 2457